1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY W. ROBINSON,                        No. 2:12-cv-02783-MCE-CKD
12                     Plaintiff,
13          v.                                    ORDER
14    SAN JOAQUIN COUNTY
      EMPLOYMENT AND ECONOMIC
15    DEVELOPMENT DEPARTMENT and
      JOHN SOLIS,
16
                       Defendants.
17

18         Each of the parties in the above-captioned case has filed a “Consent to

19   Jurisdiction of United States Magistrate Judge” (ECF Nos. 178 and 182). See 28 U.S.C.

20   § 636(c). Under E.D. Cal. Local Rule 305, both the district court judge assigned to the

21   case and the magistrate judge must approve the referral to the magistrate judge.

22         The undersigned has reviewed the file herein and recommends that the above-

23   captioned case be assigned and referred to the magistrate judge for all further

24   proceedings and entry of final judgment.

25   ///

26   ///

27   ///

28   ///
                                                  1
1          IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to the

2    Honorable Magistrate Judge Carolyn K. Delaney. The parties shall take note that all

3    documents hereafter filed with the Clerk of the Court shall bear case number

4    2:12-cv-02783-CKD. All currently scheduled dates presently set before Judge England

5    are hereby VACATED.

6          IT IS SO ORDERED.

7    Dated: February 27, 2019
8

9

10

11

12         Having also reviewed the file, I accept referral of this case for all further

13   proceedings and entry of final judgment.

14   Dated: February 27, 2019
                                                  _____________________________________
15
                                                  CAROLYN K. DELANEY
16                                                UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
